DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of October 13, 2021 which amended claims 1-20.

Drawings
The drawings were received on October 13, 2021.  These drawings are approved.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10 the phrase setting forth that the loosening face is embodied “so as to be arched is disposed…” could be interpreted as a desired result; the examiner suggested replacing this phrase with “is arched and disposed…”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 3 makes reference to stripes; a stripe is generally considered to be a visual feature and is defined as: “a long narrow band of a different color, appearance, weave, material, or nature from the rest of the thing” (via dictionary.com).   Appropriate correction is required. The 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
This application is in condition for allowance except for the formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
October 23, 2021